Brian C. Rocca
Partner
+1.415.442.1432
brian.rocca@morganlewis.com



October 11, 2019


Hon. Edward M. Chen
U.S. District Judge
San Francisco Courthouse, Courtroom 5 - 17th Floor
450 Golden Gate Avenue, San Francisco, CA 94102

Re:      Diva Limousine, Ltd. v. Uber Techs., Inc., 3:18-cv-05546-EMC (N.D. Cal.)

Dear Your Honor:

My firm represents Defendants in the above-referenced matter. This morning we received
approval to lodge this letter to request clarification of the Court’s sua sponte order dated October 7
(ECF 140). Opposing counsel, copied here, has no objection to our submission of this letter.

The Court’s Order requests information about the scope of publicity and about any information
shared with the public and putative class members about the case before it approves the Notice of
Voluntary Dismissal. ECF 140 (emphasis added). To clarify, the Notice of Voluntary Dismissal was
not filed by the parties, but, rather, by Plaintiff, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), which
provides that a notice of dismissal filed by the plaintiff “before the opposing party serves either an
answer or a motion for summary judgment,” is effective without a court order. See Fed. R. Civ. P.
41(a)(1)(A)(i). Defendants have neither answered nor filed a motion for summary judgment, nor
has a class been certified.

Notice of Dismissal Under Rule 41(a)(1)(A)(i). Once a plaintiff files a notice of dismissal in
these circumstances, the district court is without jurisdiction to impose conditions on the
dismissal. Commercial Space Management Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1076 (9th
Cir. 1999) (“We now make explicit what our cases have indicated before, that once a notice of
voluntary dismissal is filed, the district court in which the action is pending loses jurisdiction and
cannot exercise discretion with respect to the terms and conditions of the dismissal.”) In the
context of a putative class action:

         Generally, it is beyond debate that a dismissal under 41(a)(1) is effective on filing, no court
         order is required, and the parties are left as though no action had been brought. A Rule
         41(a)(1) dismissal, once filed, automatically terminates the action, and thus federal jurisdiction,
         without judicial involvement, and the district court has no role to play once a notice of
         dismissal under Rule 41(a)(1) is filed. Put another way, with the filing of a Rule 41(a) notice,
         the district court loses jurisdiction over the dismissed claims and may not address the merits of
         such claims or issue further orders pertaining to them, aside from orders pertaining to a limited
         number of collateral issues such as contempt charges, costs, attorneys’ fees, and sanctions.

Jou v. Kimberly-Clark Corporation, No. 13-CV-03075-JSC, 2015 WL 4537533, at *2 (N.D. Cal., July
27, 2015) (internal quotations, citations and brackets omitted).




                                                       Morgan, Lewis & Bockius        LLP

                                                       One Market
                                                       Spear Street Tower
                                                       San Francisco, CA 94105-1596         +1.415.442.1000
                                                       United States                        +1.415.442.1001
Hon. Edward M. Chen
Page 2

Rule 23(e). The automatic dismissal procedure under Rule 41(a)(1)(A) is subject only to Rule
23(e) (and no other subpart of Rule 23). In light of the 2003 amendments, however, Rule 23(e),
is inapplicable in the absence of a “certified class.” The 2003 amendments provide that “[t]he
court must approve any settlement, voluntary dismissal, or compromise of the claims, issues or
defenses of a certified class.” (emphasis added). The rule was further amended in 2007 to provide
that “[t]he claims, issues or defenses of a certified class—or a class proposed to be certified for
purposes of settlement—may be settled, voluntarily dismissed, or compromised only with the
court’s approval.” Fed. R. Civ. P. 23(e) (emphasis added).

Thus, by its plain language, the post-2003 Rule 23(e) only applies to a certified class or proposed
settlement class, neither of which exists here. As the 2003 Advisory Committee Notes point out,
then-Rule 23(e)(1)(A) was amended to resolve “the ambiguity in former Rule 23(e)’s reference to
dismissal or compromise of a ‘class action.’” Fed. Rule Civ. Proc. 23, Advisory Comm. Notes, 2003
Amendments, Subdivision (e).

Schultzen v. Woodbury Cent. Cmty. Sch. Dist., 217 F.R.D. 469, 470 (N.D. Iowa 2003) and Diaz v.
Trust Territory of Pac. Islands, 876 F.2d 1401 (9th Cir. 1989), which the Court cites, predate the
2003 amendments, and are inapplicable here.

The Schultzen order (and, thus, the authority it cites), was issued in September 2003 before the
Rule 23 amendments became effective on December 1, 2003 and also prior to the 2007
amendment. See Fed. R. Civ. P. 23 (indicating 2003 amendments were “effective December 1,
2003”). Subsequent to Schultzen, the Eighth Circuit has limited Federal Rule 23(e) to the “certified
class” context. White v. National Football League, 756 F.3d 585, 591 (8th Cir. 2014) (“We do not
believe Rule 23(e) applies, however, because we do not believe that the claims settled in the
Dismissal were the claims ‘of a certified class.’”) (citing Fed. R. Civ. P. 23(e)). Secondary sources
are in accord. See, e.g., Settlement, Voluntary Dismissal or Compromise of Class Actions-Purpose
and Scope of Rule 23(e), 7B Fed. Prac. & Proc. Civ. § 1797 (3d ed.) (“Whatever the justification for
those [class] protections, the 2003 amendments make clear that Rule 23(e) only applies to the
‘claims, issues, or defenses of a certified class.’ Thus, settlements or voluntary dismissals that
occur before class certification are outside the scope of subdivision (e).”).

Diaz v. Trust Territory of Pac. Islands, 876 F.2d 1401 (9th Cir. 1989) also predates the 2003
amendments to Rule 23(e). Moreover, a court in this District specifically distinguished the
circumstances in Diaz from dismissals under 41(a)(1)(A). In Jou, the Court noted that Diaz did not
involve a notice of voluntary dismissal under Rule 41(a)(1)(A)—rather, “there was still a live case
or controversy over which the court had jurisdiction at the time the motion to intervene was
filed.” 2015 WL 4537533, at *5. And Jou further notes that any alleged prejudice stemming from
the lack of class notice was premised on pre-amendment Rule 23, which no longer applied. Id.
(“Here, there is no such prejudice as Rule 23(e) has been amended to clarify that no notice to the
putative class is required.”) (citing Fed. R. Civ. P. 23(e) (2003)).

Based on the foregoing, Defendants respectfully request that the Court clarify or vacate its October
7, 2019 Order in advance of the directed October 15, 2019 response date. ECF 140. We
appreciate the opportunity to raise these issues by letter.


Respectfully submitted,



Brian C. Rocca

Cc:     Michael A. Geibelson (MGeibelson@RobinsKaplan.com), Counsel for Plaintiff
        Aaron M. Sheanin (ASheanin@RobinsKaplan.com) Counsel for Plaintiff
